Title: Notes on Tensions with Spain and Great Britain, 31 October 1804
From: Jefferson, Thomas
To: 


               
                  
                     October 1804
                  
               
               If S. strengthens shall we accept the insurrn of Bat. R.
               What measures on <Brit.> police of harbors
               power to Exve
               to forbid entrance of armed vessels altogether
               sub modo
               modificns
               to lay under our guns.
               to give up rudder
               to give security

               on disobedience.
               stop entry in that port 
               in all ports
               cut off intercourse.

               gun boats
               moving artillery.
               shall they give us a force of Volunteers in case Spain is refractory

             